J. S63015/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.R.F., A MINOR :           IN THE SUPERIOR COURT OF
                                    :                 PENNSYLVANIA
                                    :
APPEAL OF: J.F., FATHER             :               No. 3693 EDA 2015


            Appeal from the Order Entered November 4, 2015,
           in the Court of Common Pleas of Philadelphia County
        Family Court Division at Nos. AP# CP-51-AP-0000205-2014,
         DP# CP-51-DP-0002022-2011, FID# 51-FN-382382-2009


IN THE INTEREST OF: Z.F., A MINOR         :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                                          :
APPEAL OF: J.F., FATHER                   :         No. 3696 EDA 2015


            Appeal from the Order Entered November 4, 2015,
           in the Court of Common Pleas of Philadelphia County
        Family Court Division at Nos. AP# CP-51-AP-0000203-2014,
         DP# CP-51-DP-0002024-2011, FID# 51-FN-382382-2009


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND FITZGERALD,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED SEPTEMBER 28, 2016

     J.F.   (“Father”)   appeals   from   the   decrees   and   orders   entered

November 4, 2015, in the Court of Common Pleas of Philadelphia County,

Family Court Division, granting the petitions of the Philadelphia Department

of Human Services (“DHS”) and involuntarily terminating his parental rights

to his dependent, female children, J.R.F., born in March of 2010, and Z.F.,




* Former Justice specially assigned to the Superior Court.
J. S63015/16


born in April of 2011 (collectively, the “Children”),1 pursuant to 23 Pa.C.S.A.

§§ 2511(a)(1), (2), (5), (8), and (b), and changing the Children’s

permanency goal to adoption pursuant to 42 Pa.C.S.A. § 6351.2         3
                                                                          After

review, we affirm.

      We summarize the relevant procedural and factual history as follows:

      This family became known to DHS on April 16, 2011, when DHS

received a General Protective Services report that Mother and her newborn

children tested positive for benzodiazepines and marijuana at the time of

delivery.4 (Notes of testimony, 7/10/15 at 98-100, 126.) Mental health and

domestic violence issues were also raised. (Notes of testimony, 8/5/14 at

39-40; 7/10/15 at 103-104, 135.) On November 9, 2011, the Children were


1
  Father additionally has a younger male child, not subject to this case, with
whom DHS was involved and who was ultimately returned to Father’s
custody. (Notes of testimony, 7/10/15 at 63-65.) It is unclear from the
record if Mother is the biological mother of this child.
2
  In separate decrees entered on the same date, the trial court terminated
the parental rights of the Children’s mother, S.S. (“Mother”), also pursuant
to Sections 2511(a)(1), (2), (5), (8), and (b). Mother has filed an appeal at
Pennsylvania Superior Court Docket Nos. 3520 EDA 2015 and 3522 EDA
2015.
3
  As Father does not raise the change of the Children’s permanency goal to
adoption in his concise statement of statement of questions section of his
brief, we find the issue is waived. Krebs v. United Refining Company of
Pennsylvania, 893 A.2d 776, 797 (Pa.Super. 2006) (stating that, a failure
to preserve issues by raising them both in the concise statement of errors
complained of on appeal and statement of questions involved portion of the
brief on appeal results in a waiver of those issues).
4
  Mother gave birth to twins, one of whom did not survive.          (Notes of
testimony, 7/10/15 at 126.)


                                     -2-
J. S63015/16


adjudicated dependent with DHS supervision and in-home services.5 (Notes

of testimony, 7/10/15 at 100, 110, 117.)

         After Mother was observed under the influence, on January 9, 2013,

DHS obtained Orders of Protective Custody for the Children. (DHS Exhibit 2;

notes of testimony, 7/10/15 at 105-106.) On January 11, 2013, the court

then committed the Children to DHS custody and placed them in foster

care.6     (DHS Exhibit 2; notes of testimony, 7/10/15 at 105-108.)        On

March 20, 2013, the court again adjudicated the Children dependent. (DHS

Exhibit 2.)

         Father’s FSP objectives included drug and alcohol treatment, domestic

violence counseling, parenting classes, appropriate housing, and visitation

with the Children. (Notes of testimony, 8/5/14 at 29, 50; 7/10/15 at 122,

125.)

         In March of 2014, the case was transferred to Turning Points for

Children, a Community Umbrella Agency (“CUA”).          (Notes of testimony,

8/5/14 at 16; 7/10/15 at 12.)         Prior to transfer, in March 2014, DHS

changed the Children’s permanency goal with regard to the FSP to adoption.

(Notes of testimony, 8/5/14 at 25-29, 43-45.)



5
  Father and Mother appealed this determination at Pennsylvania Superior
Court Docket Nos. 321 EDA 2013 and 322 EDA 2013, respectively. These
appeals were ultimately dismissed on May 23, 2013 for failure to file a brief.
6
 The Children are currently placed together in kinship care in a pre-adoptive
home. (Notes of testimony, 7/10/15 at 28, 34.)


                                      -3-
J. S63015/16


     The trial court held permanency review hearings in this matter on

June 20, 2013, October 15, 2013, and January 14, 2014. Throughout these

reviews, the trial court maintained the Children’s commitment, placement,

and permanency goal.

     On April 30, 2014, DHS filed petitions to involuntarily terminate

parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and

(b), and to change the Children’s permanency goal to adoption pursuant to

42 Pa.C.S.A. § 6351. The court then conducted combined termination and

goal change hearings on August 5, 2014, July 10, 2015, and August 13,

2015. Mother and Father each testified on their own behalf. Additionally,

the court heard from the following witnesses: Markey Mosley, former DHS

social worker; Alimata Doumbia, case manager and supervisor, Turning

Points for Children; Craig Minus, DHS social worker; Dr. Erica Williams,

psychologist, Assessment & Treatment Alternatives, Inc.;7 Devon Jacques,

case manager, Turning Points for Children; Devonnae Grasty, visitation

coach, Turning Points for Children; Cipriana Arias, permanency specialist,

Turning Points for Children; and Christina Tavares, child advocate social

worker.




7
  Dr. Williams conducted a parenting evaluation as to Mother and issued a
related report dated July 3, 2014, and marked DHS Exhibit 27. (Notes of
testimony, 7/10/15 at 130. See DHS Exhibit 27.) She therefore offered
testimony as to Mother only. (Notes of testimony, 7/10/15 at 128-155.)


                                  -4-
J. S63015/16


      On November 4, 2015, following the submission of written closing

argument, the trial court entered decrees involuntarily terminating Father’s

parental rights to the Children and orders changing the permanency goal to

adoption.    Thereafter, on December 3, 2015, Father, through appointed

counsel, filed timely notices of appeal, along with concise statements of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b),

which this court consolidated sua sponte on January 12, 2016.

      On appeal, Father raises the following issues for review:

             1.    Whether the Trial Court erred by terminating
                   the parental rights of Appellant, Father, under
                   23     Pa.C.S.A.     §     2511     subsections
                   (a)(1),(a)(2),(a)(5) and § 2511(a)(8)?

             2.    Whether the Trial Court erred by finding, under
                   23 Pa.C.S.A. § 2511(b), that termination of
                   Appellant’s parental rights best serves the
                   child’s developmental, physical and emotional
                   needs and welfare?

Father’s brief, at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

             The standard of review in termination of parental
             rights cases requires appellate courts “to accept the
             findings of fact and credibility determinations of the
             trial court if they are supported by the record.”
             In re Adoption of S.P., 616 Pa. 309, 47 A.3d 817,
             826 (Pa. 2012).       “If the factual findings are
             supported, appellate courts review to determine if
             the trial court made an error of law or abused its
             discretion.” Id. “[A] decision may be reversed for
             an abuse of discretion only upon demonstration of
             manifest unreasonableness, partiality, prejudice,


                                     -5-
J. S63015/16


             bias, or ill-will.” Id. The trial court’s decision,
             however, should not be reversed merely because the
             record would support a different result. Id. at 827.
             We have previously emphasized our deference to
             trial courts that often have first-hand observations of
             the parties spanning multiple hearings. See In re
             R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).           “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,
             the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a).     Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the


                                      -6-
J. S63015/16


           needs and welfare analysis concerns the nature and
           status of the emotional bond between parent and
           child, with close attention paid to the effect on the
           child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), and (8), as well as (b).8

We have long held that, in order to affirm a termination of parental rights,

we need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). Here, we analyze the court’s termination

pursuant to Sections 2511(a)(2) and (b), which provide as follows:

           § 2511. Grounds for involuntary termination

           (a)   General rule.--The rights of a parent in
                 regard to a child may be terminated after a
                 petition filed on any of the following grounds:

                 ....

8
  We note that Father argues that Sections 2511(a)(5) and (8) are not
applicable as the Children were “removed from only Mother’s home and were
never in the care of the Father.” (Father’s brief, at 13-14.) As we review
and uphold the court’s termination under Section 2511(a)(2), we need not
address this issue.


                                    -7-
J. S63015/16



                 (2)    The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the
                        incapacity,  abuse,   neglect  or
                        refusal cannot or will not be
                        remedied by the parent.

                 ....

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(2), (b).

     We first examine the court’s termination of Father’s parental rights

under Section 2511(a)(2).

           In order to terminate parental rights pursuant to
           23 Pa.C.S.A § 2511(a)(2), the following three
           elements must be met: (1) repeated and continued
           incapacity, abuse, neglect or refusal; (2) such
           incapacity, abuse, neglect or refusal has caused the
           child to be without essential parental care, control or
           subsistence necessary for his physical or mental


                                     -8-
J. S63015/16


            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.        To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).

      In finding evidence establishing grounds under Section 2511(a)(2), as

well as (a)(5) and (a)(8), the trial court explained:

                  This Court found clear and convincing evidence
            to terminate Father’s parental rights pursuant to
            Sections 2511(a)(2),(5) and (8).        The evidence
            supports this Court’s finding that Father lacked the
            capacity to provide a stable and safe living
            environment for the Children. Father failed to obtain
            employment, suitable housing, was inconsistent with
            mental health treatment and continued to display
            anger problems. Furthermore Father continued to
            maintain a relationship with Mother, an active drug
            user, despite the existence of severe domestic
            violence problems.       Although certificates were
            presented as evidence that Father had addressed his
            objectives, this Court found that the fact that Father
            was able to obtain certain certificates did not equate
            with his being in a position to parent the Children.
            Father blamed the system for his current
            circumstance and took no accountability for his
            behavior. In addition, the Court found it was in the
            Children’s best interests to terminate Father’s rights
            because the Children, were doing well in their



                                     -9-
J. S63015/16


               pre-adoptive home, under the care of their foster
               parents who were meeting all of their needs.

Trial court opinion, 3/22/16 at 11-12 (citations to record omitted).

      Father, however, argues that he completed his FSP objectives, which

included drug and alcohol treatment, mental health treatment, domestic

violence classes, and visitation with the Children. (Father’s brief, at 11-12.)

Father also notes testimony that his younger son was returned to his care

and custody. (Id. at 12.) As a result, Father therefore avers that he “does

not believe that DHS proved by clear and convincing evidence that a

continued incapacity remains and that there are any barriers to reunification

with his Children.” (Id.)

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2).         Testimony was presented that

Father’s   current    living   accommodations   were   not   appropriate    for

reunification with the Children, nor were his prior accommodations. (Notes

of testimony, 7/10/15 at 49-51, 171-174.) Significantly, Father was residing

in a one-bedroom apartment with his brother, thereby leaving the Children

without their own room. (Id. at 171-172.) Alimata Doumbia, Turning Points

for Children case manager and supervisor, indicated, “Father was informed

that the Children needed to have their own room, their own living space.”

(Id. at 51.)

      Also of concern was the volatile nature of Mother and Father’s

relationship and the fact that they remained in a relationship. (Id. at 178,


                                     - 10 -
J. S63015/16


197-198, 202, 206-207.) On this topic, Devon Jacques, Turning Points for

Children case manager, testified to trepidation related to ongoing domestic

violence. (Id. at 206-207.)

           Q.    Mr. Jacques, obviously, you have concerns
                 about the relationship between [M]other and
                 [F]ather? You’ve been on this case for four
                 months, correct?

           A.    Close to five months.

           Q.    Close to five months. When you got the case
                 [M]other and [F]ather were engaged to be
                 married?

           A.    Around that time, yes.

           Q.    And then they broke up for some period of
                 time?

           A.    Yes.

           Q.    And now they’re back together?

           A.    Yes.

           Q.    Would you       say     they   have   a   volatile
                 relationship?

           A.    I would.

           Q.    Now, you said you did not observe any
                 violence between [M]other and [F]ather, but
                 you said it was verified. Can you explain what
                 you mean?

           A.    Meaning [F]ather and [M]other had an
                 incident. Family was aware of it but the police
                 were not called.

           Q.    And based on the history you have concerns
                 that the domestic violence is ongoing?


                                   - 11 -
J. S63015/16



             A.   Yes.

             Q.   Why does that concern you for reunification
                  purposes?

             A.   It conflicts with the stability of the [C]hildren.

             Q.   Stability that they have with [K.H.] and that
                  family?

             A.   Yes.

Id. at 206-207.     Likewise, despite certification of completion of classes,

Father continued to display signs of anger management issues, lashing out

at various case workers involved with this matter, creating an apprehension

as to whether Father could control his anger in the presence of the Children.

(Notes of testimony, 8/5/14 at 34, 38; 7/10/15 at 26, 58-59, 68; 8/13/15 at

41-44.)

      In addition, those who supervised Father’s visits with the Children

reported that Father had problems controlling the Children during visitation,

resulting in his walking out of a visit on one occasion and holding a child

down on the ground in another. (Notes of testimony, 8/13/15 at 11-14, 19-

20.) Father additionally missed visitation with the Children, missing 10 of

32 visits.   (Id. at 177-178.)   Relatedly, Mr. Jacques testified that Father

frequently scheduled appointments during the time he was supposed to have

visitation. (Id. at 181-182.) Hence, the record substantiates the conclusion

that Father’s repeated and continued incapacity, abuse, neglect, or refusal

has caused the Children to be without essential parental control or


                                     - 12 -
J. S63015/16


subsistence necessary for their physical and mental well-being. See In re

Adoption of M.E.P., 825 A.2d at 1272. Moreover, Father cannot or will not

remedy this situation. See id.

      We     next    determine   whether      termination   was    proper   under

Section 2511(b).     With regard to Section 2511(b), our supreme court has

stated as follows:

             [I]f the grounds for termination under subsection (a)
             are met, a court “shall give primary consideration to
             the developmental, physical and emotional needs
             and welfare of the child.” 23 Pa.C.S. § 2511(b). The
             emotional needs and welfare of the child have been
             properly interpreted to include “[i]ntangibles such as
             love, comfort, security, and stability.” In re K.M.,
             53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
             620 A.2d [481, 485 (Pa. 1993)], this Court held that
             the determination of the child’s “needs and welfare”
             requires consideration of the emotional bonds
             between the parent and child.           The “utmost
             attention” should be paid to discerning the effect on
             the child of permanently severing the parental bond.
             In re K.M., 53 A.3d at 791. However, as discussed
             below, evaluation of a child’s bonds is not always an
             easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.    Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.”             In re Adoption

of J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as



                                     - 13 -
J. S63015/16


well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        In examining Section 2511(b), the trial court stated:

                    The Children who were four (4) years and five
             (5) years old were living in the same pre-adoptive
             foster home in kinship care with [K.H.], Mother’s
             cousin, and her husband where all of their daily
             needs were being met. Ms. Doumbia testified that
             the child, J.R.F., was attending school regularly and
             had a great bond with the kinship parents.
             Ms. Doumbia testified that the child, Z.F., was
             receiving services thru [sic] Elwyn and had a parent-
             child relationship with the foster parents who
             provided her with a loving home where she was
             happy. Ms. Tavares testified that she observed the
             Children in the foster home and described them as
             happy and talkative, fighting to get her attention so
             that they could show her pictures of what they had
             done as a family. Additionally, Ms. Doumbia testified
             that, in her opinion, the Children would not suffer
             any irreparable harm if Father’s parental rights were
             to be terminated.           This was based upon
             Ms. Doumbia’s opinion that there was no parent-
             child bond between the Children and Father together
             with the fact that all of the Children’s daily needs
             were being provided by the kinship foster parents
             whom with [sic] the Children are happy.           This
             opinion was corroborated by Mr. Jacques who agreed
             that the Children would not suffer any irreparable
             harm if Father’s parental rights were to be
             terminated. Mr. Jacques strongly believed that the
             Children would suffer irreparable harm if they were
             to be removed from the care of their kinship foster
             parents. Mr. Jacques added that the Children are
             bonded with their kinship foster parents where they
             feel safe, comfortable and secure. Mr. Jacques noted
             that the Children have a loving relationship with the
             kinship foster parents who are meeting all of their
             emotional and individual needs. This Court also


                                     - 14 -
J. S63015/16


            heard testimony from Devonnae Grasty, a visitation
            coach from Turning Points for Children. Ms. Grasty
            testified that the Children don’t respect Father nor do
            they identify him as a Father figure. According to
            Ms. Grasty, there was no parent-child bond between
            the Children and Father.        Finally, Mr. Mosley[9]
            testified that, in his opinion, it would be in the
            Children’s best interest for their goal to be changed
            to adoption.

Trial court opinion, 3/22/16 at 12-13 (citations to record omitted).

      Father argues that the Children are bonded to him and that

termination of his parental rights would be detrimental to their well-being.

(Father’s brief, at 16.) Moreover, Father again indicates that DHS did not

meet their burden. (Id.) Father points to testimony that his visits with the

Children were “consistent” and “appropriate” and that the Children were

“happy” when they saw Father.      (Id. at 15, 16.)    Likewise, Father notes

testimony of those in support of unsupervised visitation. (Id. at 16.)

      Here, the record likewise corroborates the trial court’s termination

order pursuant to Section 2511(b). Initially, we note that the Children are in

pre-adoptive homes. (Notes of testimony, 7/10/15 at 28, 34.) While Father

had visitation with the Children, this visitation remained supervised due to

concerns related to Father’s relationship with Mother. (Id. at 8, 197-198,

202, 206-207.)




9
  The court incorrectly refers to Ms. Mosley as Mr. Mosely. This error did not
affect this court’s analysis.


                                    - 15 -
J. S63015/16


      Further, as highlighted by the trial court, Alimata Doumbia, Turning

Points for Children case manager and supervisor, testified to her opinion that

the Children would not suffer irreparable harm if Father’s parental rights

were terminated, noting the lack of a parent-child bond between Father and

the Children, and the relationship between the Children and their kinship

provider.    (Notes of testimony, 7/10/15 at 57, 61-62.)     As Ms. Doumbia

indicated:

             From the visits that I have observed with them, it’s
             not a parent child relationship from my observation
             that I’ve seen with them. The Children are getting
             their daily needs met through the kinship provider.
             They look to the kinship provider as the support, as
             the safety. They’re happy of where they’re at right
             now. . . .

Id. at 57. She further testified:

             Q.    Do you believe that there is a parent child
                   bond with [Father]?

             A.    In whom?

             Q.    In [Z.F.]?

             A.    [Z.F.], parent child, no.

             Q.    Why not?

             A.    Again, from my observation during the visit,
                   it’s more a playtime. [Z.F.] does not listen. At
                   times, he would have difficulty redirecting her.
                   And I guess, just from my observations
                   between the two visits at the kinship home and
                   father and [Z.F.], it was a big difference. So
                   that’s why I would say that.




                                      - 16 -
J. S63015/16


            Q.    And as far as [J.R.F.] and [Father] is there a
                  parent child bond?

            A.    Again, no, with the same testimony as with the
                  differences from my observations with the
                  kinship provider and the visits that I have
                  observed.

            Q.    And based on that you believe there would be
                  no irreparable harm if rights were terminated?

            A.    No.

Id. at 61-62.

      Devonnae Grasty, Turning Points for Children visitation coach, who

supervised visits between Father and the Children, echoed the opinion of the

lack of a parent-child bond between Father and the Children, noting a lack of

respect of Father on the part of the Children. (Notes of testimony, 7/10/15

at 217-218.) “It appears to me that they don’t respect him, the way they

talk back and the way that they, you know, try to hit him and things like

that.” (Id.) Ms. Grasty contrasted this to the way the Children interact with

their kinship provider. (Id. at 218.)

      Importantly,   Devon   Jacques,   Turning   Points   for   Children   case

manager, and Christina Tavares, child advocate social worker, further

emphasized the positive, stable relationship between the Children and their

kinship provider. (Notes of testimony, 7/10/15 at 184-187; 8/13/15 at 33-

34.) As noted by the trial court, Mr. Jacques even indicated his belief that

the Children would conversely suffer emotional harm if separated from their

kinship provider due to the existence of a bond and the security they are


                                    - 17 -
J. S63015/16


afforded. (Notes of testimony, 7/10/15 at 184-187.)    Further, having met

the Children in 2012, Ms. Tavares testified to the positive impact of this

relationship on the Children. (Notes of testimony, 8/13/15 at 33-34.) Thus,

as confirmed by the record, the emotional needs and welfare of the Children

favor termination. Accordingly, based upon our review of the record, we find

no abuse of discretion and conclude that the trial court appropriately

terminated Father’s parental rights under 23 Pa.C.S.A. §§ 2511(a)(2) and

(b).

       Based on the foregoing analysis of the trial court’s termination of

Father’s parental rights and change of the Children’s permanency goal, we

affirm the decrees and orders of the trial court.

       Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/28/2016




                                      - 18 -